MEMORANDUM **
William Baraseh appeals pro se the Tax Court’s order granting summary judgment in favor of the Commissioner of Internal Revenue, finding the Commissioner could proceed with his action to collect Barasch’s 1996 and 1997 federal income tax and imposing sanctions against Baraseh.
The Tax Court properly concluded that Baraseh was precluded from challenging his underlying tax liability during his Collection Due Process (“CDP”) hearing because he received a statutory notice of deficiency, 28 U.S.C. §§ 6320; 6330(c)(2)(B), and that the Internal Revenue Service Appeals Officer who conducted the CDP hearing properly verified the existence and propriety of the tax assessments, 28 U.S.C. § 6330(c)(1). The Tax Court also properly determined that Barasch failed to raise any genuine issue of material fact. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). Accordingly, the Tax Court correctly granted the Commissioner’s summary judgment motion. Finally, the Tax Court did not abuse its discretion in imposing sanctions against Baraseh pursuant to 28 U.S.C. § 6673.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.